
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.4



VOTING AGREEMENT


        THIS VOTING AGREEMENT, dated as of March 14, 2011 (this "Agreement"), is
made and entered into by and among Lextron, Inc., a Colorado corporation
("Parent"), Buffalo Acquisition, Inc., a Delaware corporation and a wholly owned
subsidiary of Parent ("Merger Sub"), Animal Health International, Inc., a
Delaware corporation (the "Company") and the stockholder of the Company set
forth on the signature page hereto ("Stockholder").

        WHEREAS, as of the date hereof, Stockholder is the beneficial owner (as
defined in Rule 13d-3 under the Securities Exchange Act of 1934, as amended (the
"Exchange Act"), which meaning will apply for all purposes of this Agreement)
and record owner of the number of shares of the Company's $0.01 par value common
stock ("Company Common Stock"), and holds stock options (the "Options") to
acquire the number of shares of Company Common Stock, in each case, as set forth
on Annex A (together with any other shares of the voting capital stock of the
Company that Stockholder acquires beneficial ownership of in any capacity after
the date hereof and prior to the termination of this Agreement, including as set
out in Section 1.04, the "Subject Shares"); and

        WHEREAS, concurrently with the execution and delivery hereof, Parent,
Merger Sub and the Company are entering into an Agreement and Plan of Merger,
dated as of the date hereof (as it may be amended or supplemented from time to
time, the "Merger Agreement"), which provides, among other things, for the
merger of Merger Sub with and into the Company, with the Company surviving the
Merger (the "Merger"), upon the terms and subject to the conditions set forth
therein.

        WHEREAS, as a condition to the willingness of Parent and Merger Sub to
enter into the Merger Agreement, Parent and Merger Sub have requested that
Stockholder agree, and in order to induce Parent and Merger Sub to enter into
the Merger Agreement, Stockholder has agreed, to enter into this Agreement.

        NOW, THEREFORE, in consideration of the foregoing and the
representations, warranties, covenants and agreements set forth herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, and subject to the terms and conditions set forth herein,
the parties hereto hereby agree as follows:


ARTICLE 1
VOTING AND RESTRICTIONS ON TRANSFER


        1.01    Voting Agreement.     Stockholder hereby agrees that prior to
the Termination Date, if a meeting of the stockholders of the Company is held to
consider adoption of the Merger Agreement (the "Stockholders Meeting"),
Stockholder will appear at such meeting, in person or by proxy, or otherwise
cause the Subject Shares to be counted as present thereat for purposes of
establishing a quorum and will vote (or cause to be voted) at such meeting, and
at any postponement or postponements or adjournment or adjournments thereof, or
consent to (or cause to be consented to) in lieu of such a meeting, all of the
Subject Shares which such Stockholder has the right to so vote:

        (1)   in favor of the adoption of the Merger Agreement;

        (2)   in favor of any other matters necessary to the consummation of the
transactions contemplated by the Merger Agreement, including the Merger;

        (3)   against the approval or adoption of any Acquisition Proposal (as
defined in the Merger Agreement), without regard to the terms of such
Acquisition Proposal;

        (4)   against any transaction, proposal, agreement or action that would
reasonably be expected to materially and adversely affect consummation of the
transactions contemplated by the Merger Agreement; and

--------------------------------------------------------------------------------



        (5)   against the approval or adoption of any action, proposal,
transaction or agreement that, to the knowledge of Stockholder, would reasonably
be expected to result in any of the conditions set forth in Sections 7.1 and 7.2
of the Merger Agreement to not be satisfied or capable of being satisfied.


        1.02    Irrevocable Proxy.     Stockholder, by this Agreement, does
hereby constitute and appoint Parent and Merger Sub, or any nominee thereof, and
each of them individually, with full power of substitution and resubstitution,
during and for the term of this Agreement, as Stockholder's true and lawful
attorney-in-fact and proxy for and in Stockholder's name, place and stead, to
vote (or, if Stockholder holds the Subject Shares beneficially, to instruct
nominees or record holders to vote) and otherwise act with respect to all the
Subject Shares that Stockholder owns beneficially or of record at the time of
such vote, at any annual, special or other meeting of the stockholders of the
Company, and at any postponement or postponements or adjournment or adjournments
thereof (and this appointment will include the right to sign on behalf of
Stockholder as Stockholder's attorney-in-fact any written consent, certificate
or other document relating to the Company that Legal Requirements of the State
of Delaware may require or permit), but in all cases solely with respect to the
matters set forth in Section 1.01.

        STOCKHOLDER HEREBY AFFIRMS THAT THIS PROXY AND POWER OF ATTORNEY AS SET
FORTH IN THIS SECTION 1.02 ARE IRREVOCABLE (FOR A PERIOD COMMENCING ON THE DATE
HEREOF AND ENDING ON THE TERMINATION DATE) AND COUPLED WITH AN INTEREST
SUFFICIENT TO SUPPORT AN IRREVOCABLE PROXY UNDER APPLICABLE LEGAL REQUIREMENTS.
Stockholder hereby further affirms that the irrevocable proxy set forth in this
Section 1.02 is given in connection with, and granted in consideration of and as
an inducement to, Parent and Merger Sub entering into the Merger Agreement and
such proxy is given to secure the performance of the duties of Stockholder under
this Agreement. Stockholder represents and warrants that any proxies or power of
attorneys heretofore given in respect of Stockholder's Subject Shares that may
still be in effect are not irrevocable and Stockholder hereby revokes all and
any other proxies and power of attorneys with respect to the Subject Shares that
Stockholder may have heretofore made or granted. If for any reason the proxy
granted herein is found by a court of competent jurisdiction to not be
irrevocable, then Stockholder agrees to vote the Subject Shares in accordance
with Section 1.01 above as instructed by Parent or Merger Sub in writing. The
parties agree that the foregoing is a voting agreement. For Subject Shares as to
which Stockholder is the beneficial but not the record owner, Stockholder shall
use commercially reasonable efforts to cause any record owner of such Subject
Shares to grant to Parent or Merger Sub an irrevocable proxy to the same effect
as that contained herein. Notwithstanding anything to the contrary provided in
this Agreement, this proxy shall only be effective if Stockholder fails to
appear, or otherwise fails to cause the Subject Shares to be counted as present
for purposes of calculating a quorum, at the Stockholders Meeting and to vote
the Shares in accordance with Section 1.01 at the Stockholders Meeting (or
consent to the extent that such vote is effected by means of a stockholder
written consent), and the Company hereby acknowledges that the proxy granted
hereby shall not be effective for any other purpose. The attorneys and proxies
named in this Section 1.02 may not exercise this irrevocable proxy on any other
matters except as provided above, and Stockholder may vote the Subject Shares on
all other matters.


        1.03    Restrictions on Transfer.     

        (a)   Until the Termination Date, except as otherwise provided herein,
Stockholder will not (i) tender into any tender or exchange offer or otherwise
Transfer any of the Subject Shares, (ii) deposit the Subject Shares into a
voting trust, enter into a voting agreement or arrangement with any Person with
respect to the Subject Shares or grant any proxy or power of attorney (whether
or not revocable) with respect to the Subject Shares to any Person, (iii) enter
into any Contract (as defined in the Merger Agreement), option or other
arrangement or undertaking with respect to the Transfer of any interest, in or
the voting of, any Subject Shares, or (iv) commit any

2

--------------------------------------------------------------------------------



act that could restrict or affect Stockholder's legal power, authority or right
to vote any or all of the Subject Shares then owned of record or beneficially by
Stockholder or otherwise prevent or disable Stockholder from performing any of
Stockholder's obligations under this Agreement.

        (b)   Stockholder understands and agrees that if Stockholder attempts to
Transfer, vote or provide any other Person with the authority to vote any of the
Subject Shares other than in compliance with this Agreement, the Company shall
not, and Stockholder hereby unconditionally and irrevocably instructs the
Company to not, (i) permit any such Transfer on its books and records,
(ii) issue (A) book entry shares or (B) a new certificate representing any of
the Subject Shares or (iii) record such vote unless and until Stockholder shall
have complied in all respects with the terms of this Agreement.


        1.04    Adjustments.     

        (a)   In the event (i) of any stock dividend, stock split, reverse
split, recapitalization, reclassification, combination or exchange of shares of
capital stock or other securities of the Company on, of or affecting the Subject
Shares or the like or any other action that would have the effect of changing
Stockholder's ownership of the Subject Shares or other Company securities or
(ii) Stockholder becomes the beneficial or record owner of any additional shares
of Company Common Stock or other voting securities of the Company during the
period commencing with the execution and delivery of this Agreement through the
Termination Date, then the terms of this Agreement will apply to the shares of
capital stock held by the Stockholder immediately following the effectiveness of
the events described in clause (i) or Stockholder becoming the beneficial owner
thereof, as described in clause (ii), as though they were Subject Shares
hereunder.

        (b)   Stockholder hereby agrees, while this Agreement is in effect, to
promptly notify Parent in writing of the number of any new shares of Company
Common Stock or other voting securities of the Company acquired by Stockholder,
if any, after the date hereof.


ARTICLE 2
NO SOLICITATION


        2.01    No Solicitation.     Prior to the Termination Date, Stockholder,
in his capacity as a stockholder of the Company and not in any other capacity,
agrees that neither it nor any of its officers and directors shall, and that it
shall use its commercially reasonable efforts to cause its employees, agents and
advisors (including any attorneys, financial advisors, investment bankers or
accountants) not to, directly or indirectly: (i) initiate, solicit, knowingly
encourage or otherwise facilitate the making, submission or announcement of, any
Acquisition Proposal, (ii) participate or engage in any discussions or
negotiations regarding, or furnish to any Person any nonpublic information of
the Company with respect to, or take any other action to facilitate any
inquiries regarding or the making of any Acquisition Proposal, or (iii) enter
into any letter of intent or similar document or any agreement, commitment or
understanding contemplating or otherwise relating to any Acquisition Proposal or
a transaction contemplated thereby; provided, that at any time prior to the
adoption of the Merger Agreement by the Company Stockholders (as defined in the
Merger Agreement), so long as the Acquisition Proposal is not as a result of a
breach of Section 5.2 of the Merger Agreement by the Company, Stockholder may,
in response to a written Acquisition Proposal received by the Company,
participate in discussions or negotiations with, request clarifications from, or
furnish information to, any Person which makes such an Acquisition Proposal, but
only if the Company is permitted to participate in discussions or negotiations
with, request clarifications from, or furnish information to, such Person in
accordance with the terms of Section 5.2 of the Merger Agreement; provided,
however, that nothing in this Section 2.01 shall prevent Stockholder, in his or
her capacity solely as a director or executive officer of the Company, from
engaging in any activity permitted pursuant to Section 5.2 of the Merger
Agreement solely in such capacity.

3

--------------------------------------------------------------------------------




ARTICLE 3
REPRESENTATIONS AND COVENANTS


        3.01    Representations and Warranties of Stockholder.     Stockholder
represents and warrants to Parent, Merger Sub and the Company, as of the date
hereof and for so long as this Agreement remains in effect, as follows:

        (a)   Stockholder is the beneficial owner of the Subject Shares, free
and clear of any mortgage, pledge, hypothecation, rights of others, claim,
security interest, charge, encumbrance, title defect, title retention agreement,
voting trust agreement, interest, option, lien, charge or similar restriction or
limitation (including any restriction on the right to vote or Transfer any of
the Subject Shares), except as may be provided for in this Agreement.

        (b)   The Subject Shares constitute all of the securities (as defined in
Section 3(10) of the Exchange Act, which definition will apply for all purposes
of this Agreement) of the Company beneficially owned, directly or indirectly, by
Stockholder (excluding any securities beneficially owned by any of Stockholder's
Affiliates or "associates" (as such term is defined in Rule 12b-2 under the
Exchange Act, which definition will apply for all purposes of this Agreement) as
to which Stockholder does not have voting or investment power).

        (c)   Except for the Subject Shares, Stockholder does not, directly or
indirectly, beneficially own or have any option, warrant or other right to
acquire any securities of the Company that are or may by their terms become
entitled to vote or any securities that are convertible or exchangeable into or
exercisable for any securities of the Company that are or may by their terms
become entitled to vote, nor is Stockholder subject to any Contract (whether or
not legally enforceable), other than this Agreement, that allows or obligates
Stockholder to vote, acquire or dispose of any securities of the Company.
Stockholder holds exclusive power to vote the Subject Shares and (other than as
set forth in Section 1.02) has not granted a proxy to any other Person to vote
the Subject Shares.

        (d)   The Stockholder has all necessary corporate, partnership or
individual, as applicable, power and authority to execute and deliver this
Agreement, to perform Stockholder's obligations hereunder and to consummate the
transactions contemplated by this Agreement. The execution, delivery and
performance by such Stockholder of this Agreement, and the consummation by it of
the transactions contemplated hereby, have been duly and validly authorized by
all necessary action on the part of the Stockholder.

        (e)   This Agreement has been duly and validly executed and delivered by
Stockholder, constitutes a legal, valid and binding agreement of Stockholder,
enforceable against Stockholder in accordance with its terms, except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or other similar laws affecting the rights of creditors generally or
by general equitable principles.

        (f)    The execution, delivery and performance of this Agreement does
not and will not, (i) require any consent or approval under any Legal
Requirement (as defined in the Merger Agreement), Permit (as defined in the
Merger Agreement) or Contract, (ii) violate any other Contract to which
Stockholder or any of its Affiliates is a party including, any voting agreement,
stockholders agreement, irrevocable proxy or voting trust, or (iii) contravene,
conflict with or result in a violation of any provision of such Stockholder's
organizational documents.

        (g)   Neither the execution and delivery of this Agreement nor the
performance by Stockholder of Stockholder's respective obligations hereunder
will violate any Legal Requirement applicable to Stockholder.

4

--------------------------------------------------------------------------------



        (h)   Stockholder understands and acknowledges that Parent and Merger
Sub are entering into the Merger Agreement in reliance upon Stockholder's
execution and delivery of this Agreement and the representations, warranties and
covenants contained herein.


        3.02    Covenants of Stockholder.     Stockholder hereby:

        (a)   agrees, prior to the Termination Date, not to take any action that
would make any representation or warranty of Stockholder contained herein untrue
or incorrect in any respect such that any of the conditions set forth in
Sections 7.1 or 7.2 of the Merger Agreement would not be satisfied or capable of
being satisfied;

        (b)   agrees that Stockholder shall cause his spouse or registered
domestic partner, as applicable, to execute and deliver a separate consent and
agreement in the form attached as Exhibit A hereto; and

        (c)   irrevocably waives, and agrees not to exercise, any and all rights
of appraisal (including, without limitation, Section 262 of the DGCL) or rights
of dissent with respect to the Merger that Stockholder may have now or at any
time with respect to the Subject Shares.


ARTICLE 4
DEFINITIONS


        4.01    Certain Definitions.     Capitalized terms used but not
otherwise defined herein have the meanings ascribed to such terms in the Merger
Agreement. For all purposes of and under this Agreement, the following terms
shall have the following respective meanings:

        "Agreement" has the meaning set forth in the Preamble.

        "associate" has the meaning set forth in Section 3.01(b).

        "Company" has the meaning set forth in the Preamble.

        "Company Common Stock" has the meaning set forth in the Recitals.

        "Exchange Act" has the meaning set forth in Recitals.

        "Merger" has the meaning set forth in the Recitals.

        "Merger Agreement" has the meaning set forth in the Recitals.

        "Parent" has the meaning set forth in the Preamble.

        "Merger Sub" has the meaning set forth in the Preamble.

        "Stockholder" has the meaning set forth in the Preamble.

        "Subject Shares" has the meaning set forth in the Recitals.

        "Termination Date" has the meaning set forth in Section 5.01.

        "Transfer" means, with respect to the Subject Shares, the direct or
indirect assignment, sale, transfer, tender exchange, pledge, hypothecation, or
the grant, creation or suffrage of a lien, security interest or encumbrance in
or upon, or the gift, placement in trust, or other disposition of such Subject
Shares (including transfers by merger, testamentary disposition or intestate
succession, interspousal disposition pursuant to a domestic relations proceeding
or otherwise by operation of law) or any right, title or interest therein
(including, but not limited to, any right or power to vote to which the holder
thereof may be entitled, whether such right or power is granted by proxy or
otherwise), or the record or beneficial ownership thereof.

5

--------------------------------------------------------------------------------




ARTICLE 5
MISCELLANEOUS


        5.01    Termination.     This Agreement will terminate upon the earlier
to occur (the "Termination Date") of (a) the Effective Time, (b) the date the
Merger Agreement is terminated in accordance with its terms (including, without
limitation, a termination by the Company pursuant to Section 8.2(c)(ii) of the
Merger Agreement), or (c) by the mutual written consent of Stockholder, the
Company and Parent. Notwithstanding the preceding sentence, this Article 5 shall
survive any termination of this Agreement. Upon termination or expiration of
this Agreement, no party shall have any further obligations or liabilities under
this Agreement; provided, however, such termination or expiration shall not
relieve any party from liability for any willful and material breach of or
default under this Agreement.


        5.02    Stockholder Capacity.     Notwithstanding anything in this
Agreement to the contrary: (a) none of the Stockholder or any of its officers,
directors or employees makes any agreement or understanding herein in any
capacity other than in the Stockholder's capacity as a record holder and/or
beneficial owner of Subject Shares, and not in Stockholder's or any of its
officers', directors' or employees' capacity as a director, officer or employee
of the Company or any of the Company's subsidiaries or in Stockholder's or any
of its officers', directors' or employees' capacity as a trustee or fiduciary of
any employee benefit plan or trust, and (b) nothing herein will be construed to
limit or affect any action or inaction by the Stockholder or any of its
officers, directors or employees serving on the Board of Directors of the
Company or on the Board of Directors of any subsidiary of the Company or as an
officer or fiduciary of the Company, any subsidiary of the Company or any
employee benefit plan or trust, acting in such person's capacity as such a
director, officer, trustee and/or fiduciary.


        5.03    No Ownership Interest.     Nothing contained in this Agreement
shall be deemed to vest in Parent any direct or indirect ownership or incidence
of ownership of, or with respect to, any of the Subject Shares. All rights,
ownership and economic benefits of and relating to the Subject Shares shall
remain vested in and belong to the Stockholder, and this Agreement shall not
confer any right, power or authority upon Parent or any other Person to direct
the Stockholder in the voting of any of the Shares, except as otherwise
specifically provided herein.


        5.04    Consent.     Stockholder consents to and authorizes the Company,
Parent and their respective Affiliates to (a) publish and disclose in the Proxy
Statement, any current report of the Company on Form 8-K and any other documents
required to be filed with the SEC or any regulatory authority in connection with
the Merger Agreement, Stockholder's identity and ownership of the Subject Shares
and the nature of such Stockholder's commitments, arrangements and
understandings under this Agreement and (b) file this Agreement as an exhibit to
the extent required to be filed with the SEC or any regulatory authority
relating to the Merger.


        5.06    Expenses.     Except as otherwise expressly provided herein or
in the Merger Agreement, all costs and expenses incurred in connection with this
Agreement and the transactions contemplated hereby shall be paid by the party
incurring such expenses, whether or not the Merger is consummated.


        5.07    Further Assurances.     Stockholder agrees that, upon request of
Parent or Merger Sub, Stockholder shall execute and deliver any additional
documents and take such further actions as may reasonably be deemed by Parent or
Merger Sub to be necessary or desirable to carry out the provisions of Article I
of this Agreement


        5.08    Publicity.     Stockholder shall consult with Parent and the
Company before issuing any press release or otherwise making any public
statements with respect to this Agreement or the Merger Agreement or the other
transactions contemplated hereby or thereby and shall not issue any such press
release or make any such public statement before such consultation, except as
may be required by Legal Requirements or applicable stock exchange rules.

6

--------------------------------------------------------------------------------




        5.09    Specific Performance.     The parties hereto agree that
irreparable damage would occur in the event that any of the provisions of this
Agreement were not performed in accordance with their specific terms or were
otherwise breached. It is accordingly agreed that each of the parties hereto
shall be entitled, without the securing or posting of any bond, guarantee or
other undertaking, to an injunction or injunctions to prevent breaches of this
Agreement and to enforce specifically the terms and provisions hereof in any
court of the United States or any state having jurisdiction, this being in
addition to any other remedy to which they are entitled at law or in equity. In
any action for specific performance, the parties will waive the defense of
adequacy of a remedy at law.


        5.10    Amendments and Waivers.     Any provision of this Agreement may
be (a) waived by the party benefited by the provision, but only in writing, or
(b) amended or modified at any time, but only by a written agreement executed in
the same manner as this Agreement, except to the extent that any such amendment
would violate applicable Legal Requirements or require submission or
resubmission of the Merger Agreement to the stockholders of the Company.


        5.11    Entire Agreement.     This Agreement and the Merger Agreement
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof, and supersede all prior agreements among the parties with
respect to such matters.


        5.12    Governing Law; Exclusive Jurisdiction.     THIS AGREEMENT AND
THE AGREEMENTS, INSTRUMENTS AND DOCUMENTS CONTEMPLATED HEREBY AND ALL DISPUTES
BETWEEN THE PARTIES UNDER OR RELATING TO THIS AGREEMENT OR THE FACTS AND
CIRCUMSTANCES LEADING TO ITS EXECUTION, WHETHER IN CONTRACT, TORT OR OTHERWISE
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
DELAWARE (WITHOUT REFERENCE TO SUCH STATE'S PRINCIPLES OF CONFLICTS OF LAW). THE
DELAWARE COURT OF CHANCERY (AND IF THE DELAWARE COURT OF CHANCERY SHALL BE
UNAVAILABLE, ANY DELAWARE STATE COURT AND THE FEDERAL COURT OF THE UNITED STATES
OF AMERICA SITTING IN THE STATE OF DELAWARE) WILL HAVE EXCLUSIVE JURISDICTION
OVER ANY AND ALL DISPUTES BETWEEN THE PARTIES HERETO, WHETHER IN LAW OR EQUITY,
BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE AGREEMENTS,
INSTRUMENTS AND DOCUMENTS CONTEMPLATED HEREBY OR THE FACTS AND CIRCUMSTANCES
LEADING TO ITS EXECUTION, WHETHER IN CONTRACT, TORT OR OTHERWISE. EACH OF THE
PARTIES IRREVOCABLY CONSENTS TO AND AGREES TO SUBMIT TO THE EXCLUSIVE
JURISDICTION OF SUCH COURTS, AGREES THAT PROCESS MAY BE SERVED UPON THEM IN ANY
MANNER AUTHORIZED BY THE LAWS OF THE STATE OF DELAWARE, AND HEREBY WAIVES, AND
AGREES NOT TO ASSERT IN ANY SUCH DISPUTE, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY CLAIM THAT (i) SUCH PARTY IS NOT PERSONALLY SUBJECT TO THE
JURISDICTION OF SUCH COURTS, (ii) SUCH PARTY AND SUCH PARTY'S PROPERTY IS IMMUNE
FROM ANY LEGAL PROCESS ISSUED BY SUCH COURTS OR (iii) ANY LITIGATION COMMENCED
IN SUCH COURTS IS BROUGHT IN AN INCONVENIENT FORUM.


        5.13    Waiver of Jury Trial.     THE PARTIES HEREBY KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY WAIVE ANY RIGHT WHICH ANY PARTY MAY HAVE TO TRIAL
BY JURY IN RESPECT OF ANY PROCEEDING, LITIGATION OR COUNTERCLAIM BASED ON, OR
ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS AGREEMENT OR ANY COURSE OF
CONDUCT, COURSE OF DEALING, STATEMENTS (WHETHER VERBAL OR WRITTEN) OR ACTIONS OF
ANY PARTY. IF THE SUBJECT MATTER OF ANY LAWSUIT IS ONE IN WHICH THE WAIVER OF
JURY TRIAL IS PROHIBITED, NO PARTY TO THIS AGREEMENT SHALL PRESENT AS A
NON-COMPULSORY COUNTERCLAIM IN ANY SUCH LAWSUIT ANY CLAIM BASED ON, OR ARISING
OUT OF, UNDER OR IN CONNECTION

7

--------------------------------------------------------------------------------



WITH THIS AGREEMENT. FURTHERMORE, NO PARTY TO THIS AGREEMENT SHALL SEEK TO
CONSOLIDATE ANY SUCH ACTION IN WHICH A JURY TRIAL CANNOT BE WAIVED.


        5.14    Headings.     The descriptive headings contained herein are for
convenience and reference only and will not affect in any way the meaning or
interpretation of this Agreement.


        5.15    Notices.     All notices and other communications given or made
pursuant hereto shall be in writing and shall be deemed to have been duly given
when delivered personally (including by courier or overnight courier with
confirmation), transmitted by facsimile (with confirmation), or delivered by an
overnight courier (with confirmation) to the parties at the following addresses
or sent by electronic transmission to the telecopier number specified below:

If to Stockholder, to

James C. Robison
c/o Animal Health International, Inc.
7 Village Circle, Ste 200
Westlake, Texas 76262
Fax No.: (817) 859-3099

If to the Company, to:

Animal Health International, Inc.
7 Village Circle, Ste 200
Westlake, Texas 76262
Attention: Damian Olthoff, Esq.
Fax No.: (817) 859-3099

With a copy to:

DLA Piper LLP
33 Arch Street, 26th Floor
Boston, Massachusetts 02110-1447
Attention: Michael S. Turner, Esq.
Fax No.: (617) 406-6114

If to Parent or Merger Sub, to:

Lextron, Inc.
822 Seventh St., Suite 740
P.O. Box 1240
Greeley, CO 80632-1240
Attention: David M. Wagley
Fax No.: 970-356-4623

With a copy to:

Sherman & Howard L.L.C.
633 17th Street, Suite 3000
Denver, Colorado 80202
Attention: Gregory Ramos, Esq.
Fax No.: (303) 298-0940

or to such other address as any party may have furnished to the other parties in
writing in accordance herewith.

8

--------------------------------------------------------------------------------




        5.16    Counterparts; Effectiveness.     This Agreement may be signed in
any number of counterparts, each of which shall be an original, with the same
effect as if the signatures thereto and hereto were upon the same instrument.
This Agreement shall become effective when each party hereto shall have received
a counterpart hereof signed by all of the other parties hereto. Until and unless
each party has received a counterpart hereof signed by each other party hereto,
this Agreement shall have no effect and no party shall have any right or
obligation hereunder (whether by virtue of any other oral or written agreement
or other communication). Signatures to this Agreement transmitted by facsimile
transmission, by electronic mail in PDF form, or by any other electronic means
designed to preserve the original graphic and pictorial appearance of a
document, will be deemed to have the same effect as physical delivery of the
paper document bearing the original signatures.


        5.17    No Third Party Beneficiaries.     This Agreement is not
intended, and shall not be deemed, to confer any rights or remedies upon any
Person other than the parties hereto and their respective successors and
permitted assigns, to create any agreement of employment with any Person or to
otherwise create any third-party beneficiary hereto.


        5.18    Assignment.     Neither this Agreement nor any of the rights,
interests or obligations shall be assigned by any of the parties hereto (whether
by operation of Legal Requirements or otherwise) without the prior written
consent of the other parties; provided, however, that Parent and Merger Sub may
transfer or assign its rights and obligations under this Agreement, in whole or
in part or from time to time in part, to one or more of their Affiliates at any
time. Any assignment in violation of the foregoing shall be null and void.
Subject to the preceding two sentences, this Agreement will be binding upon,
inure to the benefit of and be enforceable by the parties and their respective
successors and assigns.


        5.19    Severability.     If any term or other provision of this
Agreement is invalid, illegal or incapable of being enforced by any rule of law
or public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
shall negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in an acceptable manner to
the end that transactions contemplated hereby are fulfilled to the extent
possible.


        5.20    Cumulative.     All rights, powers and remedies provided under
this Agreement or otherwise available in respect hereof at law or in equity will
be cumulative and not alternative, and the exercise of any thereof by Parent or
Merger Sub will not preclude the simultaneous or later exercise of any other
such right, power or remedy by Parent or Merger Sub.


        5.21    No Agreement Until Executed.     Irrespective of negotiations
among the parties or the exchanging of drafts of this Agreement, this Agreement
shall not constitute or be deemed to evidence a contract, agreement, arrangement
or understanding between the parties hereto unless and until (a) the Board of
Directors of the Company has approved, for purposes of any applicable
anti-takeover laws and regulations and any applicable provision of the Company's
certificate of incorporation, as amended and supplemented as of the date hereof,
the transactions contemplated by the Merger Agreement, (b) the Merger Agreement
is executed by all parties thereto, and (c) this Agreement is executed by all
parties hereto

[Signatures on following page]

9

--------------------------------------------------------------------------------





        IN WITNESS WHEREOF, the parties hereto have duly executed this Voting
Agreement on the date first above written.



  ANIMAL HEALTH INTERNATIONAL, INC.



 

By:

 

/s/ WILLIAM F. LACEY


--------------------------------------------------------------------------------



  Name:   William F. Lacey



  Title:   Senior Vice President and Chief Financial Officer



 

LEXTRON, INC.



 

By:

 

/s/ JOHN ADENT


--------------------------------------------------------------------------------



  Name:   John Adent



  Title:   President and Chief Executive Officer



 

BUFFALO ACQUISITION, INC.



 

By:

 

/s/ DAVID R. WAGLEY


--------------------------------------------------------------------------------



  Name:   David R. Wagley



  Title:   Vice President, Treasurer and Secretary



 

STOCKHOLDER



 

By:

 

/s/ JAMES C. ROBISON


--------------------------------------------------------------------------------



  Name:   James C. Robison

Signature Page to Voting Agreement

--------------------------------------------------------------------------------



EXHIBIT A

FORM OF SPOUSAL CONSENT

Dated March 14, 2011

        Reference is hereby made to that certain Voting Agreement (the
"Agreement") dated as of March 14, 2011 by and among Parent, Merger Sub, the
Company and Stockholder (as hereinafter defined). Capitalized terms used herein
but not otherwise defined shall have the meaning ascribed thereto in the
Agreement.

        This Spousal Consent is being delivered pursuant to Section 4.02(b) of
the Agreement, a copy of which has been provided to the undersigned ("Spouse").
Spouse, as the spouse or registered domestic partner of James C. Robison
("Stockholder"), consents to all of the provisions of the Agreement and to the
extent that Spouse may lawfully do so, Spouse confirms that Stockholder may act
alone with respect to all matters in connection with the Agreement. Spouse also
confirms that Stockholder may enter into agreements pursuant to the Agreement
and consent to and execute amendments thereof, without further signature or
consent of, or notice to, Spouse. Spouse further agrees that he/she will not
take any action to oppose or otherwise hinder the operation of the provisions of
the Agreement and the transactions contemplated by the Agreement.

        To the extent of any property interest that Spouse may have in
Stockholder's Subject Shares, Spouse consents to be bound by the terms of the
Agreement.



  /s/ CAROL LYNNE ROBISON


--------------------------------------------------------------------------------

Name of Spouse: Carol Lynne Robison

Exhibit A to Voting Agreement

--------------------------------------------------------------------------------




ANNEX A


NUMBER OF SHARES
  NUMBER OF OPTIONS   NUMBER OF
RESTRICTED STOCK
UNITS     1,343,383     125,000     420,000  

Annex A to Voting Agreement

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.4



VOTING AGREEMENT
ARTICLE 1 VOTING AND RESTRICTIONS ON TRANSFER

1.01 Voting Agreement.


1.02 Irrevocable Proxy.


1.03 Restrictions on Transfer.


1.04 Adjustments.



ARTICLE 2 NO SOLICITATION

2.01 No Solicitation.



ARTICLE 3 REPRESENTATIONS AND COVENANTS

3.01 Representations and Warranties of Stockholder.


3.02 Covenants of Stockholder.



ARTICLE 4 DEFINITIONS

4.01 Certain Definitions.



ARTICLE 5 MISCELLANEOUS

5.01 Termination.


5.02 Stockholder Capacity.


5.03 No Ownership Interest.


5.04 Consent.


5.06 Expenses.


5.07 Further Assurances.


5.08 Publicity.


5.09 Specific Performance.


5.10 Amendments and Waivers.


5.11 Entire Agreement.


5.12 Governing Law; Exclusive Jurisdiction.


5.13 Waiver of Jury Trial.


5.14 Headings.


5.15 Notices.


5.16 Counterparts; Effectiveness.


5.17 No Third Party Beneficiaries.


5.18 Assignment.


5.19 Severability.


5.20 Cumulative.


5.21 No Agreement Until Executed.



ANNEX A
